Appeal from an order granting leave to serve and file a notice of claim pursuant to section 50-e of the General Municipal Law. Order modified on the law and the facts by striking therefrom the ordering paragraphs and by substituting in place thereof a provision that the application be granted in behalf of the infant, and denied in behalf of the parents. As so modified, order affirmed, without costs. (Biancoviso v. City of New York, 285 App. Div. 320.) Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ., concur.